CASE N˚ 18-07304 ESL                        MOR VAQUERIA LAS MARTAS, INC.
                                                        MAY 2020
                                                   4,319 LTS BIWEEKLY
                                       milking 26 cows averaging 11.87 lts/day/cow
                                                occupying 736% milk quota
                                                                        9

dry: 23                                                                      DEBTOR HAS BEEN FORCED TO DRY
Culled: 0                    Milk Quota: 58,700 lts biweekly                 COWS AS HE HAS NO USE OF
                                                                             CASH COLLATERAL

INCOME:     SUIZA                                                                 $
Milk Sales: Liq. April 29    (less ant.) Paid by Suiza on May 1                  1715.92
            Liq. May 13      4,940
                             4,867 lts
                                    lts @
                                        @ 82.20¢/lt
                                           82.2¢/lt                             4,000.67 All milk proceeds go to
            Liq. May 27      3,771 lts @ 82.2¢/lt                                3099.76 Condado 5

Sale of Culled Cow & Male Calf                                                     60.00
Sale of hay                               Cash                                   3600.00
USDA-FSA Dairy Margin Coverage                                                      0.00
Money in bank and on hand                                                          15.46
             Total Income:                                                     12,491.81

Less Operational Costs:
Wages:                                                            1,000.00
State Department            943 PR                                    0.00
FUTA                                                                  0.00
Feed                                                              2,200.00
Forage       Debtor makes own bales of hay                            0.00
Medicines & Veterinary,     (APLH)         AGH                       54.36
Tick Pesticide/Dewormer                    AGH                       93.75
Farm Maintenance & repairs                                            3.00
Milking Equipment                                                   152.85
Farm Machinery              (goma
                            Lubricant,
                                    tractor)
                                        oils,                         2.75
Materials & Supplies                                                 61.85
Car & Truck                 (Centro Automotríz                        0.00
Fuel                                                                  9.28
Fertilizer                                                            0.00
Seurity deposit                                                       0.00
Utilities:                  AEE                                       0.00
farm lease                  AAA
                            Juan Manuel Barreto                       0.00
Professional Services:      attorney                                  0.00
                            CPA            Joshuan Feliciano          0.00
Lab. Milk Samples                                                     0.00
Miscellaneous: IVU on AGH bills                                       0.00
Freight                     forrage                                   0.00
Bank charges                                                         66.45
             Total Operational Costs:                             3,644.29

Capital Expenditures: Heifers                                        0.00

Less Obligations & Others:
Condado 5 through milk assignments                                8816.35 100% of Milk Proceeds
US Trustee Money retained from USDA-FSA Payment                      0.00
                                                                  8816.35

Total Operational, Expenditures, Obligations:                                  12,460.64

Net Income:                                                                       31.17

                             Cash on Hand: $58.03
                             Money in Bank Acct: ($26.86)
CASE N˚ 18-07304 ESL                       MOR VAQUERIA LAS MARTAS, INC.
                                                       MAY 2020
                                                  4,319 LTS BIWEEKLY
                                      milking 26 cows averaging 11.87 lts/day/cow
                                               occupying 736% milk quota



WAGES:
Juan Manuel Barreto                 0.00

Edgardo García
     1-May       Cash             200.00
     8-May       Cash             200.00
    15-May       #173             200.00
    22-May       #175             200.00
    29-May       Cash             200.00
                                 1000.00


FEED                              $
    1-May         Cash            600.00 Cash From Sale of Hay
    8-May         Cash            600.00 Cash From Sale of Hay
   15-May         ATH             400.00
   18-May         Cash            600.00 Cash From Sale of Hay
                                 2200.00



Income:                                                                   Expenses & Obligations Paid;
Milk Sales                     8,816.35                                   Condado 5       8,816.35
ADEA Incentive                     0.00                                   US Trutee           0.00
sale of Cattle                    60.00                                   Feed             2200.00
Sale of bales of Hay            3600.00                                   Wages            1000.00
USDA-FSA                           0.00                                   Medicines          54.36
Money on hand & Bank              15.46                                   Fuel                9.28
                              12491.81                                    Milking Equip.    152.85
                                                                          Farm Maint.         3.00
                                                                          CPA                 0.00
                                                                          IVU on Bills        0.00
                                                                          Bank charges       66.45
                                                                          Dewormer           93.75
                                                                          Mat.               61.85
                                                                          Farm Machin.        2.75
                                                                                         12460.64




1. PROJECTIONS ESTIMATED USE OF CASH COLLATERAL COMMENCING ON LIQUIDATON PERIOD
STARTING ON DECEMBER 13, 2018. YET USE OF CASH COLLATERAL HAS NOT BEEN AUTHORIZED.
THEREFORE, ALL INCOME FROM SALE OF RAW MILK IS PAID TO CONDADO 5 THROUGH MILK
ASSIGNMENTS.

2 WITHOUT USE OF CASH COLLATERAL DEBTOR HAS NO CASH FLOW AND CANNOT COVER
COST OF PRODUCTION. THERFORE, DEBTOR HAS BEEN FORCED TO DRY COWS EARLIER.

3. DEBTOR HAS BEEN OPERATING WITH PROCEEDS COMING FROM SALE OF HAY.

4. WITHOUT ADEQUATE CASH FLOW, DEBTOR IS NOT FEEDING DAIRY CATTLE THE AMOUNT OF
CONCENTRATED FEED NECESSARY TO OBTAIN MAXIMUM MILK YIELD.

5. WITHOUT CASH FLOW, DEBTOR IS NOT MEDICATING DAIRY CATTLE NOR MAINTAINING FARM ADEQUATELY.

This MOR has been prepared using information from bank accounts and verbal information provided
by Debtor.
